DETAILED ACTION

Double Patenting
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1,12 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -23 of U.S. Patent No. 10,735,019. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of claims 1-23 of the instant application have been disclosed in claims 1-23 of U.S. Patent No. 10,735,019.

For example, claim 1 of the instant application recites:
“An apparatus comprising: an input operable to receive an input signal; a signal generator operable to derive an output signal from the received input signal, an offset of the output signal varied as a function of a magnitude of the input signal; and an output operable to output the offset output signal.”

Claim 1 of U.S. Patent No. 10,735,019 recites:
“An apparatus comprising: an input operable to receive an input signal; a dynamic common mode adjustor operable to: i) derive a differential signal from the received input signal, and ii) vary a common mode setting of the differential signal as a function of a magnitude of the received input signal to produce an offset differential signal; and an output operable to output the offset differential signal.”

It is obvious that the “signal generator” limitation of claim 1 of the instant application performs the same function as the “dynamic common mode adjustor” circuit of claim 1 of U.S. Patent No. 10,735,019 because both generate the offset signal. Further, claim 10 of U.S. Patent No. 10,735,019 which depends from claim 1 specifically recites “the dynamic common mode adjustor includes an offset adjustor operable to generate the offset”.

Independent claims 12 and 23 of the instant application are similar to claim 1 and correspond to the claim limitations of claims 12 and 23 of U.S. Patent No. 10,735,019 and are therefore also rejected.

Therefore it would have been obvious to on having ordinary skill in the art, and having the teaching of U.S. Patent No. 10,735,019 before him, to have constructed the device of the instant application because all of the claim limitations of the instant application have been disclosed in the claims 1,12 and 23 of U.S. Patent No. 10,735,019.

Applicant’s arguments, see applicant’s Arguments, filed 11/12/20, with respect to claims 1, 12 and 23 have been fully considered and are persuasive.  The prior art rejection mailed 8/18/20 of these claims has been withdrawn. 

Claim Rejections - 35 USC § 102

The following rejection is based on prior art included in applicant’s IDS filed 12/1/20.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 0la Andersson ET AL ("A differential DAC architecture with variable common-mode level",
Proc. 2002 IEEE Int Symp. on Circuits and Systems, 1SCAS'02,1 January 2002 (2002-01-01), page 1, XP055751920).
Andersson ET AL disclose an apparatus ("Proposed redundant DAC architecture", Fig. 3) comprising: an input (X (n), Fig. 3) operable to receive an input signal (X (n), Fig, 3); a signal generator to derive a differential signal (Equations (8) and (9) and Fig. 3) from the received input signal (X(n)), and  vary a common mode setting (Equation {10}) of the differential signal as a function of the the input signal ("The control signal must not cause either of the signals X1 and X2 to clip, since we would introduce distortion. Since we will bound the DAC inputs to be 0 < X; < Xmax, where Xmrix is a parameter determined by the number of bits of the DACs p. 1-114, left-hand column, fourth paragraph). The parameter r is this bounded by the actual input signal and thus varied as a function of (X) of the received input signal (X(n)) to produce an offset differential signal (I1n and I2n) and an output (A+, of DAC1 and A+ of DAC 2, Fig. 3) operable to output the offset differential signal (I1 and  l2).

Claims 2-11, 13-22 and 24-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hannsen and Aude disclose dynamic common mode control systems.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIAN K YOUNG/            Primary Examiner, Art Unit 2845